PER CURIAM.
Defendant appeals the revocation of his probation. We affirm, but remand for correction of a technical error.
*974Although defendant contends that the trial court erred in revoking his probation without a sufficient basis, we find that there was sufficient competent evidence to support the revocation.
Defendant also contends, and the state agrees, that the judgment entered after revocation of probation incorrectly lists the burglary conviction as a second degree felony rather than a third degree felony. This should be corrected on remand.
The judgment is affirmed, but is remanded for correction as explained above.
SCHOONOVER, A.C.J., and LEHAN and THREADGILL, JJ., concur.